Case 2:21-cv-01540-VAP-MAR Document 15 Filed 07/23/21 Page 1 of 3 Page ID #:101
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No.        2:21-cv-1540-VAP (MAR)                                       Date: July 23, 2021
 Title      Leonardo Magallon v. Bureau of Prisons, et al.

 Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE


                   ERICA BUSTOS                                              N/A
                    Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiffs:  Attorneys Present for Defendants:
                      N/A                                 N/A
 Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
               OF PROSECUTION

          On February 4, 2021, Leonardo Magallon (“Plaintiff”), proceeding pro se and in forma
 pauperis (“IFP”), constructively filed 1 a Civil Rights Complaint (“Complaint”) pursuant to Bivens v.
 Six Unknown Named Agents of Federal Bureau of Narcotics (“Bivens”), 403 U.S. 388 (1971). ECF
 Docket No. (“Dkt.”) 1. On March 12, 2021, the Court dismissed the Complaint with leave to
 amend, granting Plaintiff twenty (20) days to file a First Amended Complaint (“FAC”). Dkt. 8 at 12.
 On March 23, 2021, Plaintiff constructively filed a First Amended Complaint. Dkt. 10. On May 4,
 2021, the Court dismissed the FAC with leave to amend, granting Plaintiff twenty-one (21) days to
 file a Second Amended Complaint (“SAC”). Dkt. 12 at 17.

        On May 28, 2021, Plaintiff constructively filed a Motion for Extension of Time to File a
 Second Amended Complaint (“Motion”). Dkt. 13. On June 9, 2021, the Court granted Plaintiff’s
 Motion. Dkt. 14. Plaintiff’s SAC was due on July 9, 2021.

         To date, Plaintiff has not filed a Second Amended Complaint.

         Accordingly, Plaintiff is ordered to show cause in writing within twenty-one (21) days of
 this Order, by August 13, 2021, why this action should not be dismissed under Rule 41(b) for failure
 to prosecute. See Fed. R. Civ. P. 41(b).

         The Court will consider any of the following three (3) options to be an appropriate response
 to this OSC:

         (1) Plaintiff shall file a Second Amended Complaint that addresses the deficiencies identified
             in the Court’s May 4, 2021 ODLA;
         (2) Plaintiff shall provide the Court with an explanation as to why he has failed to file a
             Second Amended Complaint; or

 1
  Under the “mailbox rule”, when a pro se prisoner gives prison authorities a pleading to mail to the
 court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
 Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010).


 CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-01540-VAP-MAR Document 15 Filed 07/23/21 Page 2 of 3 Page ID #:102
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No.        2:21-cv-1540-VAP (MAR)                                     Date: July 23, 2021
 Title      Leonardo Magallon v. Bureau of Prisons, et al.

         (3) Plaintiff may request a voluntarily dismissal of the action pursuant to Federal Rule of
             Civil Procedure 41(a). The Clerk is directed to attach a Notice of Dismissal form for
             Plaintiff’s convenience.

         Failure to respond to the Court’s Order may result in the dismissal of the action.

         IT IS SO ORDERED.


                                                                                                   :
                                                                    Initials of Preparer          eb




 CV-90 (03/15)                            Civil Minutes – General                             Page 2 of 2
      Case 2:21-cv-01540-VAP-MAR Document 15 Filed 07/23/21 Page 3 of 3 Page ID #:103




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
